               Case 2:20-mj-00274-VCF Document 17 Filed 07/14/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      UNITED STATES OF AMERICA,
4
                            Plaintiff,
5                                                           2:20-mj-00274-VCF
      vs.                                                   AMENDED ORDER
6     ENGELS MARCELINO,
7                           Defendant.
8           Before the court is the Second Motion to Modify Conditions of Pretrial Release (ECF NO. 15).
9           Accordingly,
10          IT IS HEREBY ORDERED that the Second Motion to Modify Conditions of Pretrial Release
11   (ECF NO. 15) is GRANTED.
12          Marcelino’s residence conditions are modified to delete the following conditions of release:
13
            1. The defendant shall maintain residence at a halfway house or community corrections center as
14
            Pretrial Services or the supervising officer considers necessary.
15
            2. The defendant shall pay all or part of the costs for residing at the halfway house or community
16          corrections center based upon his/her ability to pay as Pretrial Services or the supervising officer
            determines.
17

18          Marcelino’s residence conditions are modified to include the follow:

19          The defendant shall maintain current residence and may not move prior to obtaining permission

20   from the Court, Pretrial Services, or the supervising officer.

21          IT IS SO ORDERED.

22          DATED this 14th day of July, 2020.
                                                                      _________________________
23                                                                    CAM FERENBACH
                                                                      UNITED STATES MAGISTRATE JUDGE
24

25
